Judgment unanimously modified on the law and as modified affirmed without costs, in accordance with the follow*1021ing memorandum: We agree with Supreme Court that petitioners met all the criteria of, and are entitled to, a farm exception under section 5 (F) of Local Laws, 1987, No. 2. We conclude, however, that because petitioners’ project is "excepted from the application of this local law”, they cannot be required to pay fees imposed by section 13 of the law. We have examined respondents’ remaining contentions on appeal and find them to be without merit. (Appeals from judgment of Supreme Court, Niagara County, Fallon, J. — art 78.) Present— Dillon, P. J., Doerr, Lawton, Davis and Lowery, JJ.